Regarding independent claim 1, the applicant amended the claim to have a first and second electrode having a fixed position relative to a bracket of the headset. This changes the structure and scope of the claim, now further limiting the position of the electrodes and their relation to the headset structure. This would require further search and consideration.

Note from 12:
Regarding independent claim 1, the applicant amended the claim to have a first and second electrode having a fixed position relative to a bracket of the headset. This changes the structure and scope of the claim, now further limiting the position of the electrodes and their relation to the headset structure. This would require further search and consideration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792